Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6, 8-12, 14-17, and 19-23 are pending and rejected. Claims 7 and 18 are withdrawn as being drawn to non-elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-12, 14-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vrtis, US 2015/0364321 A1 in view of Edelstein, US 2005/0194619 A1.
Regarding claims 1, 2, 12, and 23, Vrtis teaches a method for making a dense organosilica film (a method for producing a film containing porogen and organosilicate glass where the film contains silicon, carbon, oxygen, hydrogen, and optionally fluorine indicating it is an organosilica film, abstract, 0010, 0019, and 0021, where the film can be deposited with no porogen and removing the porogen provides the film with pores, abstract and 0076, such that the film formed without porogen is considered to be a dense organosilica film because it will be non-porous since there is no porogen included to provide the film with pores), the method comprising the steps of: 
providing a substrate within a reaction chamber (0013); 
introducing into the reaction chamber a gaseous composition comprising one or more selected from the group consisting of 1-methyl-1-iso-propoxy-silacyclopentane and 1-methyl-1-iso-propoxy-silacyclobutane (introducing gaseous reagents into the reaction chamber wherein the gaseous reagents comprise a structure forming precursor comprising an alkyl-alkoxysilacyclic compound of formula I, where R1 is selected from a group including a linear C1 to C10 alkyl, R2 is selected from a group including a branched C1 to C10 alkyl group, and R3 is selected from a C3 to C10 alkyl di-radical which forms a four-membered or five-membered cyclic ring with the Si atom, where suitable linear groups include methyl and suitable branched alkyl groups include isopropyl, such that the formula includes 1-methyl-1-iso-propoxy-silacyclopentane and 1-methyl-1-iso-propoxy-silacyclobutane, 0014 and 0025, where they specifically indicate using 1-methyl-1-iso-propoxy-silacyclopentane, 0033); and 
applying energy to the gaseous composition in the reaction chamber to induce reaction of the gaseous composition and thereby deposit an organosilica film on the substrate (where the process deposits a preliminary film containing porogen and the organosilicate glass, 0015 and 0019, but when no porogen is included it will result in the deposition of the dense or non-porous organosilica film). 
Vrtis teaches removing the porogen to provide a porous film with a dielectric constant less than 2.7 (0019). They teach that there are several ways in which industry has attempted to produce silica-based CVD films with lower dielectric constants, the most successful being the doping of the insulating silicon oxide film with organic groups providing dielectric constants ranging from about 2.7 to about 3.5 (0003). They teach that this organosilicate glass is typically deposited as a dense film from an organosilicon precursor and an oxidant (0003). They teach that as dielectric constant values drop below 2.7, industry has turned to various porous materials for improved insulating properties (0003). 
Further, as to the density of the film, Vrtis teaches that the films have a density of less than 2.0 g/ml where the porosity ranges from 5-75% and dense organosilica glass is typically deposited as a dense film with a density of ~1.5 g/cm3 (0003 and 0068). From this, since the porous films can have a density that is greater than a dense organosilica film, this suggests that the film deposited with no porogen will also be a dense film because it will not contain pores. 
Vrtis teaches that the films have about 10 to about 35 atomic % silicon, about 20 to about 45 atomic percent oxygen, about 15 to about 40 atomic % hydrogen, and about 10 to about 45 atomic % carbon (0066). They teach that in certain embodiments the film comprises a higher carbon content (10-40%) as measured by XPS (0010). They teach using XPS to determine the composition of the film (0064 and 0099). Therefore, the carbon atomic percentages are understood to be determined by XPS such that they teach a film having a carbon atomic percentage overlapping the range of claim 9. They teach that the films are suitable for a variety of uses including as an insulation layer, interlayer dielectric and/or an intermetal dielectric layer (0073). They teach forming the film by PECVD, where inert gas such as He, Ar, N2, Kr, Xe, etc. may also be introduced to the chamber as a carrier gas along with an oxidant such as O2, N2O, NO, NO2, CO2, water, H2O2, ozone and combinations thereof (0056-0057 and 0098).
Vrtis does not teach the elastic modulus of the film or the dielectric constant of the dense film without pores.
Edelstein teaches a low-k dielectric material with increased cohesive strength for use in electronic structures that includes atoms of Si, C, O, and H (abstract). They teach that the SiCOH film comprises between about 10 and about 20 atomic percent of Si, between about 15 and about 40 atomic % C, between about 10 to about 30 atomic % oxygen, and between about 20 and about 45 atomic % of H (0049), such that the range of silicon is within that of Vrtis, the oxygen and carbon ranges overlap those of Vrtis, and the hydrogen range of Vrtis is within the range of Edelstein. They teach forming the SiCOH dielectric materials by PECVD using an alkoxycarbosilane precursor comprising atoms of Si, C, O, and H, and inert carrier such as He or Ar, and an oxidizing agent such as O2, N2O, CO2, or a combination thereof (0061). They teach that the conditions used for the deposition step may vary depending on the desired final dielectric constant of the SiCOH dielectric material (0071). They teach that the conditions used for providing a stable dielectric material comprising elements of Si, C, O, H that has a dielectric constant of about 3.2 or less and an elastic modulus from about 2 to about 15 GPa (0071). They teach that the dielectric material is used as an intralevel and interlevel dielectric layer so as to provide an interlayer dielectric layer (0124). 
From the teachings of Edelstein, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the deposition of the organosilica film to have a dielectric constant in the range of 3.2 or less and an elastic modulus in the range of 2-15 GPa because Edelstein teaches that such properties are desirable for a SiCOH film deposited by PECVD having a similar composition to the film of Vrtis, using similar gases, i.e. inert gas, oxidant, and a silicon, carbon, hydrogen, and oxygen containing precursor, where the film is used as an interlayer dielectric and because Edelstein teaches that the properties can be adjusted by adjusting the deposition conditions such that it will be expected to provide a desirable organosilica film for an interlayer dielectric layer. Therefore, Vrtis in view of Edelstein suggest forming a dense organosilica film having a dielectric constant and an elastic modulus overlapping the ranges of claims 1, 12, and 23. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
As to the hardening additive, Vrtis further teaches that in certain embodiments the structure-forming precursor further comprises a hardening additive (0015). They provide an example where a porous film is deposited from MPSCAP and a porogen where there is no indication of a hardening additive being added (0103). Vrtis teaches that typical hardening additives are tetralkoxysilanes such as TEOS or TMOS (0040). Edelstein teaches that an alkoxysilane precursor can optionally be included (0066), however, there is no indication that a hardening additive is included or required. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have not included a hardening additive in the gaseous composition because Vrtis indicates it is optional and also because Edelstein does not indicate requiring one.
Further since Vrtis in view of Edelstein suggest forming the organosilica film using the process of claims 1, 12, and 23 where the film is deposited by PECVD using an oxidant as required by claims 5 and 16 (discussed more below), an inert gas as required by claims 8 and 15 (discussed more below), with an atomic carbon percentage overlapping the range of claim 9 (discussed more below) and overlapping the range of claim 12 as discussed above, where the film is suggested to be deposited without a hardening additive, the resulting film is also expected to have a dielectric constant and elastic modulus meeting the claim requirements and also to provide a film having improved mechanical properties. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. 
Regarding claims 3, 4, 14, and 15, Vrtis in view of Edelstein suggest the limitations of instant claims 1 and 12. Vrtis further teaches depositing the film by PECVD (0057 and 0098). Edelstein further teaches forming the film by PECVD (0019).
Regarding claims 5 and 16, Vrtis in view of Edelstein suggest the limitations of instant claims 1 and 12. Vrtis further teaches introducing to the chamber an oxidant such as O2, N2O, NO, NO2, CO2, water, H2O2, ozone and combinations thereof (0056). Edelstein also teaches providing an oxidizing agent such as O2, N2O, CO2, or a combination thereof to the gas mixture entering the reactor (0061).
Regarding claims 6 and 17, Vrtis in view of Edelstein suggest the limitations of instant claims 5 and 12. Vrtis further teaches that the flow rate for each of the gaseous reagents preferably ranges from 10 to 5000 sccm (0058). They teach that the oxidant is selected from materials including O2 (0057). Edelstein teaches that when an oxidizing agent is employed, it is flowed into the PECVD reactor at a flow rate between about 10 sccm to about 1000 sccm (0072), where the oxidizing agent may be O2 (0089). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used O2 as an oxidant and to have optimized the flow rate within the range of 10 to 1000 sccm because both Vrtis and Edelstein indicate that O2 is a suitable oxidant where Edelstein indicates that a preferred flow rate is 10-1000 sccm which is within the range of Vrtis such that it will be expected to provide a suitable flow rate for O2 in depositing the desired organosilica film. Therefore, Vrtis in view of Edelstein suggest using a flow rate overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 8 and 19, Vrtis in view of Edelstein suggest the limitations of instant claims 1 and 12. Vrtis further teaches that inert gas such as He, Ar, N2, Kr, Xe, etc. may also be introduced to the chamber as a carrier gas (0056), such that the reaction chamber in the applying step will also comprise one of the listed gases. Edelstein also teaches flowing an inert carrier such as He or Ar as a carrier gas to the PECVD reactor (0061).
Regarding claims 10 and 21, Vrtis in view of Edelstein suggest the limitations of instant claims 1 and 12. Vrtis further teaches that the deposition rate is about 50 nm/min (0059). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the film without the porogen at a rate of 50 nm/min because Vrtis indicates that such a deposition rate is suitable for forming a film such that it will be expected to provide a desirable film within a reasonable time. Therefore, Vrtis in view of Edelstein suggest depositing the film at a rate within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 11 and 22, Vrtis in view of Edelstein suggest the limitations of instant claims 1 and 12. Edelstein teaches that the SiCOH dielectric material in which the fraction of C atoms bonded as Si-CH2-Si as detected by FTIR is larger than in prior art SiCOH dielectrics (0015), indicating it is desirable to have Si-CH2-Si bonds. Vrtis in view of Edelstein do not specifically teach the SiCH2Si/SiOx IR ratio, however, Vrtis in view of Edelstein suggest forming the organosilica film using the process of claims 1 and 12 where the film is deposited by PECVD using an oxidant as required by claims 5 and 16 (discussed more above), an inert gas as required by claims 8 and 15 (discussed more above), with an atomic carbon percentage overlapping the range of claim 9 (discussed more below) and overlapping the range of claim 12 (as discussed above), the resulting film is also expected to have a SiCH2Si/SiOx ratio meeting the claim requirements. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vrtis in view of Edelstein as applied to claims 1 and 12 above, and further in view of Wu, US 6,225,238 B1.
Regarding claims 9 and 20, Vrtis in view of Edelstein suggest the limitations of instant claims 1 and 12. Vrtis teaches that the films have about 10 to about 35 atomic % silicon, about 20 to about 45 atomic percent oxygen, about 15 to about 40 atomic % hydrogen, and about 10 to about 45 atomic % carbon (0066). They teach that in certain embodiments the film comprises a higher carbon content (10-40%) as measured by XPS (0010). They teach using XPS to determine the composition of the film (0064 and 0099). Therefore, the carbon atomic percentages are understood to be determined by XPS such that they teach a film having a carbon atomic percentage overlapping the range of claim 9. Edelstein also teaches forming a film having about 15 to about 40 atomic percent carbon (0049).
They do not teach the refractive index of the film. 
Wu teaches a polyorganosilicon dielectric coating prepared by subjected specified polycarbosilanes to thermal or high energy treatments to generate cross-linked polyorganosilicon coatings having low k dielectric properties with dielectric constants less than 4.0, preferably less than 3.0 (abstract and Col. 4, lines 12-16). They teach that the film when treated under atmospheric conditions include Si, O, C, and H (Col. 10, lines 26-29). They teach that a film containing Si-C, Si-H, Si-O, and C-H has a refractive index of 1.46 at 633 nm (Col. 12, lines 12-17).
From the teachings of Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the film of Vrtis in view of Edelstein to have a refractive index of 1.46 at 633 nm because Wu indicates that such a refractive index is achieved when forming an organosilica coating formed from Si, O, C, and H, i.e. a film formed of the same materials of the film of Vrtis in view of Edelstein. It is noted that while Wu teaches the refractive index at 633 nm, the refractive index is expected to also be 1.46 at 632 nm because the wavelengths only differ by 1 nm. Therefore, Vrtis in view of Edelstein and Wu suggest forming a film having a carbon atomic percentage overlapping range of claim 9 and a refractive index within the range of claims 9 and 20. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Further, since Vrtis in view of Edelstein and Wu provide a film using the claimed process and having a carbon atomic percentage overlapping the claimed range, and Wu indicates that organosilica films have refractive indexes of 1.46 at 633 nm, the film is also expected to have a refractive index within the claimed range. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered.
In light of the amendments to the claims, the previous objections have been withdrawn. 
As to the 112(b) rejections, in light of Applicant’s arguments and the instant specification at paragraph 0048, the previous rejection over the term “dense” is withdrawn. It is noted that the claims are examined under the interpretation that a “dense” film is any non-porous film meeting the claimed requirements. Further, in light of the amendment to claim 6, the previous 112(b) rejection is withdrawn.
Regarding Applicant’s arguments over Vrtis being directed to porous films, it is noted that Vrtis teaches forming porous films, but they also teach that the films can be used in a full integration structure which may consist of several sandwiched layers with, for example, a thin layer at the bottom or top which contains little or no porogen being deposited (0076), indicating that the thin layers with no porogen will not be porous and can therefore be considered dense films. 
As to the dielectric constant of the films, Vrtis indicates that porous films are needed to provide dielectric constants lower then 2.7 (0003), where since they indicate that thin films can be formed with no porogen, i.e. non-porous or dense films can be formed, the resulting dense film will be expected to have a dielectric constant greater than 2.7. Further, Edelstein provides films having a similar composition to those of Vrtis, such that the resulting dense film of Vrtis is expected to have a dielectric constant similar to that taught by Edelstein, i.e. 3.2 or less, which is consistent with Vrtis indicating that dense films have dielectric constants of greater than 2.7. Further, Edelstein indicates such a dielectric constant is suitable for an interlayer dielectric, which is what Vrtis teaches using the film for, providing the suggestion of forming the dense film with such a dielectric constant. While Applicant argues that Edelstein teaches using specific precursors to provide their films, since the films have similar compositions, the resulting dielectric constant is also expected to be similar. 
Therefore, since Vrtis indicates that the films can be formed without porogen such that a dense film will be formed where Edelstein provides a suitable dielectric constant range and Vrtis in view of Edelstein suggest forming the film using the claimed process, the resulting film is expected to have the same properties, where Edelstein also provides the suggestion to form the film having properties overlapping the claimed ranges. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718